Citation Nr: 0902637	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  07-21 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's previously denied service connection claim for 
a left hand disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The veteran had active service from September 1950 to May 
1952.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2006 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.    

In this matter, the Board finds that new and material 
evidence of record warrants a reopening of the service 
connection claim for a left hand disorder.  That issue is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	The Board denied service connection for a left hand 
disorder in an unappealed February 1955 decision that became 
final.    

2.	The Board denied a claim to reopen a service connection 
claim for a left hand disorder in an unappealed August 1999 
decision that became final.  

3.	The RO denied a claim to reopen a service connection claim 
for a left hand disorder in an unappealed September 2003 
rating decision that became final.  

4.	In January 2006, the veteran filed a claim to reopen his 
service connection claim for a left hand disorder.        

5.	In the April 2006 rating decision on appeal, the RO denied 
the veteran's January 2006 claim to reopen his service 
connection claim for a left hand disorder.        

6.	VA has received new and material evidence that warrants a 
reopening of the veteran's service connection claim for a 
left hand disorder.          

CONCLUSIONS OF LAW

1.	A February 1955 Board decision that denied the veteran's 
claim for service connection for a left hand disorder is 
final.  38 U.S.C.A. § 7104 (2002); 38 C.F.R. § 20.1100 
(2008).   

2.	An August 1999 Board decision that denied the veteran's 
claim to reopen his service connection claim for a left hand 
disorder is final.  38 U.S.C.A. § 7104 (2002); 38 C.F.R. § 
20.1100 (2008).   

3.	A September 2003 rating decision that denied the veteran's 
claim to reopen his service connection claim for a left hand 
disorder is final.  38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 
20.200 (2008).   

4.	New and material evidence has been submitted to reopen the 
claim of service connection for a left hand disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
veteran's claim to reopen, the Board has determined that the 
evidence supports a grant of the benefits sought.  
Consequently, any lack of notice and/or development under the 
VCAA cannot be considered prejudicial to the veteran, and 
remand for such notice and/development would be an 
inefficient use of VA time and resources.  




II.  The Claim to Reopen

The veteran contends that active service aggravated a pre-
service left hand disorder.  Specifically, he maintains that 
a pre-service left hand disorder, caused by a childhood burn, 
was aggravated by a frostbite injury he incurred to his left 
hand during winter wartime service in Korea in 1951.  

VA originally denied the veteran's claim in a June 1952 
rating decision, which the veteran appealed to the Board.  In 
an unappealed February 1955 decision, the Board denied the 
veteran's service connection claim.  The veteran later 
attempted to reopen his service connection claim.  Claims to 
reopen were denied in an unappealed August 1999 Board 
decision, and in an unappealed September 2003 rating 
decision.  As the veteran did not appeal the February 1955 
and August 1999 Board decisions, or the September 2003 rating 
decision, these decisions became final.  See 38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.1100.   

The veteran again attempted to reopen his service connection 
claim in January 2006.  In the April 2006 rating decision on 
appeal, the RO once again denied the veteran's claim to 
reopen.  For the reasons set forth below, the Board disagrees 
with that decision.  

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  If 
new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  

To address the merits of the veteran's underlying claim here, 
the Board must first decide whether VA has obtained new and 
material evidence since the final September 2003 rating 
decision that denied the veteran's claim to reopen his claim 
for service connection.  Service connection for VA 
compensation purposes will be granted for a disability 
resulting from disease or personal injury incurred in the 
line of duty or for aggravation of a preexisting injury in 
the active military, naval or air service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  When a claim to reopen is presented, a two-step 
analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According 
to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2008).  New and material evidence cannot 
be cumulative or redundant.  Id.

Again, VA denied the veteran's claim to reopen in a final 
September 2003 rating decision.  To determine whether new and 
material evidence has been submitted since then, the Board 
must compare the evidence of record at the time of the 
September 2003 rating decision with the evidence of record 
received since that decision.  

Evidence of Record Considered in the September 2003 
Final Rating Decision 

The relevant evidence of record in September 2003 consisted 
of statements from the veteran maintaining that he suffered 
frostbite to his left hand during winter wartime service in 
Korea; an August 1950 enlistment report of medical 
examination which found the veteran's upper extremities to be 
normal, and which did not mention a left hand disorder; 
service medical records indicating treatment for a pre-
service left hand disorder, to include a December 1950 
hospital report noting surgical amputation of two fingers; 
November 1950 and April 1952 written statements from the 
veteran stating that he had a pre-service left hand disorder, 
and that service did not aggravate his disorder; January 1952 
correspondence to the veteran's parents indicating that he 
had been evacuated from Korea as a result of being "injured 
in action;" an undated clinical record reporting that a 
closing door injured the veteran's left hand in December 
1950; an April 1952 report finding the veteran unfit for duty 
as a result of his left hand disorder, and recommending his 
discharge from duty; an April 1952 medical report which 
indicates that the veteran's claims to frostbite were 
unsubstantiated in the record; several statements dated 
during the 1950s indicating missing service medical records 
reflecting the veteran's treatment just after leaving Korea; 
July 1970 and August 1978 VA orthopedic examination reports 
which note the veteran's left hand disorder but which do not 
comment on the issue of medical nexus; and VA treatment 
records which note the veteran's left hand disorder but do 
not comment on the issue of medical nexus.   

In sum, the evidence in September 2003 indicated that the 
veteran had a left hand disorder before service, during 
service, and after service.  But the RO found that none of 
this evidence indicated that service either caused or 
aggravated this disorder, or comprised new and material 
evidence of such.  See 38 C.F.R. §§ 3.303, 3.306.  As such, 
the RO denied the veteran's claim to reopen.  Again, that 
September 2003 decision became final.  It is therefore not 
subject to revision upon the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.200.

	Evidence Received Since the September 2003 Final Rating 
Decision 

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
relevant evidence that has been added to the record since the 
final September 2003 rating decision.  Since that decision, 
the relevant evidence that VA has received consists of 
additional statements from the veteran reiterating his claims 
that his left hand disorder was aggravated during service; VA 
treatment records that reflect diagnoses of a left hand 
disorder but do not comment on the issue of medical nexus; 
and the transcript of the September 2008 Board hearing, in 
which the veteran offers detailed descriptions of the way in 
which his pre-service hand disorder was aggravated by cold 
weather in Korea.  

This evidence is certainly new evidence in the claims file.  
It has been included in the claims file since the September 
2003 final rating decision.  Moreover, the Board finds the 
veteran's detailed testimony during his Board hearing to be 
material evidence as well.  Though the crux of his claim has 
been detailed in the record since the 1950s, the nature of 
the claimed injury in Korea had not been included in the 
record until the Board hearing.  In short, his testimony 
addresses the central unestablished fact necessary to 
substantiate his claim - that the rigors of service in Korea 
worsened his deformed left hand to such an extent that he was 
medically discharged from service over 18 months following 
enlistment.  The evidence is therefore not only new, but is 
material as well.  38 C.F.R. § 3.156(a).  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).  

Accordingly, the veteran's claim to reopen the claim for 
service connection for a left hand disorder is granted.  
Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1994) (in 
assessing claims to reopen, the Board must determine whether 
the veteran has been given adequate notice of the need to 
submit evidence or argument on that question, and an 
opportunity to address the question at a hearing, and, if 
not, whether the veteran is prejudiced thereby).  
In this matter, the Board finds a remand appropriate.  The 
record does not contain a VA compensation examination and 
opinion with regard to his left hand disorder.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a left hand disorder is reopened, 
and the appeal is to this extent granted.  


REMAND

As indicated, a VA compensation examination and opinion that 
addresses the veteran's reopened service connection claim for 
a left hand disorder should be included in the record.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination with an appropriate 
specialist in order to determine the 
nature, severity and etiology of any 
current left hand disorder.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
veteran's complaints should be recorded 
in full.  

2.  The examiner should advance an 
opinion on whether the veteran  has  a 
left hand disability which had its onset 
in service or which was aggravated during 
such service - to include any service in 
cold weather in Korea .  The examiner 
should provide a complete rationale for 
any conclusions reached.  

3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


